NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                Submitted January 7, 2019 
                                 Decided January 7, 2019 
                                              
                                          Before 
 
                             DIANE P. WOOD, Chief Judge 
                              
                             DIANE S. SYKES, Circuit Judge 
                              
                             AMY J. ST. EVE, Circuit Judge 
 
No. 18‐2307 
 
UNITED STATES OF AMERICA,                      Appeal from the United States District 
      Plaintiff‐Appellee,                      Court for the Eastern District of Wisconsin. 
                                                
      v.                                       No. 14‐CR‐00003‐1 
                                                
MICHAEL ANGLIN,                                Lynn Adelman, 
      Defendant‐Appellant.                     Judge. 
 

                                        O R D E R 

       Michael Anglin has appealed from his resentencing, but his attorney has 
concluded that the appeal is frivolous and moves to withdraw. See Anders v. California, 
386 U.S. 738 (1967). A jury convicted Anglin of Hobbs Act robbery, 18 U.S.C. § 1951, 
discharging a firearm in furtherance of a crime of violence, 18 U.S.C. § 924(c)(1)(A)(iii), 
conspiracy to commit robbery, 18 U.S.C. § 1951, being a felon in possession of a firearm, 
18 U.S.C. § 922(g)(1), § 924(a)(2), and being a felon in possession of ammunition, 
18 U.S.C. § 922(g)(1), § 924(a)(2). In his first appeal, we vacated Anglin’s sentence and 
remanded the case for resentencing in accordance with Dean v. United States, 137 S. Ct. 
No. 18‐2307                                                                             Page  2 
 
1170 (2017). See United States v. Anglin, 846 F.3d 954 (7th Cir. 2017), cert. granted, 
judgment vac’d by Anglin v. United States, 138 S. Ct. 126 (2017).   
 
        Anglin contests his attorney’s motion to withdraw. See CIR. R. 51(b). Counsel’s 
brief outlines the nature of the case and addresses the potential issues that one might 
expect an appeal like this to involve. Because counsel’s brief appears thorough, we limit 
our review to the topics she discusses, along with the issues Anglin raises in his 
response. See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014).   
         
        We begin our analysis of counsel’s motion with a history of Anglin’s sentencing. 
At his original sentencing, he faced a 120‐month statutory minimum sentence on his 
§ 924(c) conviction. This was consecutive to the sentence for the other convictions, 
which carried an advisory Sentencing Guidelines range of 110 to 137 months’ 
imprisonment. The judge imposed a 230‐month total sentence—the 120‐month 
minimum for the § 924(c) conviction plus a consecutive term of 110 months for the 
remaining offenses. Anglin appealed, contesting, among other things, various aspects of 
his sentence. We affirmed in large part but vacated the supervised‐release conditions 
and remanded for the limited purpose of allowing the district judge to amend the 
sentence by orally pronouncing those conditions. The Supreme Court then vacated our 
opinion and remanded the case for further consideration in light of Dean. Dean permits 
district courts to consider the length of a defendant’s statutory minimum term under 
§ 924(c) when determining the sentence for the consecutive predicate offenses. 137 S. Ct. 
at 1178. On the Court’s direction, we remanded for a full resentencing. At the 
resentencing, the district court clarified that in sentencing Anglin, it had considered the 
mandatory § 924(c) sentence, as Dean allows, and imposed the same sentence.   
         
        Counsel first considers, and correctly rejects as frivolous, any argument 
contesting Anglin’s convictions. Anglin has already appealed his convictions and we 
affirmed them; the remands have been limited to amending Anglin’s conditions of 
supervised release and considering whether Dean affects his sentence. In his response, 
Anglin nonetheless argues that his § 924(c) conviction is invalid because Hobbs Act 
robbery is not a crime of violence. But we have already addressed this issue in his first 
appeal—and determined that Hobbs Act robbery is a “crime of violence” within the 
meaning of § 924(c)(3)(A). Anglin, 846 F.3d at 965; see also United States v. Williams, 
864 F.3d 826, 830 (7th Cir.), cert. denied, 138 S. Ct. 272 (2017). In any event, as counsel 
correctly recognizes, this appeal would be limited to the issues remanded, issues arising 
for the first time on remand, or issues that were timely raised but remain unresolved. 
No. 18‐2307                                                                           Page  3 
 
United States v. Morris, 259 F.3d 894, 898 (7th Cir. 2001). So Anglin’s potential issue 
about the conviction would be outside the scope of this appeal. 
         
        Second, counsel rightly declines to challenge the Guidelines calculation. Anglin 
did not raise this issue in his first appeal nor on remand. Because this issue would also 
fall outside of the scope of this appeal, it would be frivolous to consider raising it. 
See United States v. Parker, 101 F.3d 527, 528 (7th Cir. 1996).   
         
        Next, counsel correctly declines to argue about the substantive reasonableness of 
Anglin’s sentence. The sentence is within (indeed, at the bottom of) the Guidelines 
range, so we may presume that it is reasonable, see Rita v. United States, 551 U.S. 338, 347 
(2007), and we do, see United States v. Mykytiuk, 415 F.3d 606, 608 (7th Cir. 2005). We see 
nothing in the record to rebut that presumption. During the Dean remand, in assessing 
the factors under 18 U.S.C. § 3553(a), the judge reasonably balanced the “heinous,” 
“callous,” and “depraved” nature of the crime and Anglin’s lack of “remorse” against 
the evidence of Anglin’s rehabilitation (his college courses and work references). The 
judge also exercised his discretion under Dean to consider, in fashioning Anglin’s 
sentence, the 120‐month statutory minimum sentence that he faced under § 924(c). 
         
        We also agree with counsel that there is nothing to contest regarding Anglin’s 
supervised‐release conditions. The district judge addressed the conditions at the 
resentencing hearing and defense counsel stated that counsel had no objections and 
affirmatively waived reading of the conditions. This waiver precludes any reasonable 
appellate issue. See United States v. Lewis, 823 F.3d 1075, 1083 (7th Cir. 2016). 
         
        Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.